Case 8:19-bk-01847-CPM Doc27_ Filed 11/26/19 Page1of12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

www.flmb.uscourts.gov

In re: Case No. 8:19-bk-01847-CPM
Chapter 7
Jason Jeffrey Rockenbach

Debtor.
/

TRUSTEE’S MOTION TO SELL REAL PROPERTY OF THE ESTATE
WITH CONSENT OF SECURED LENDER
(Property: 1004 E. Ida Street, Tampa, FL 33603)

NOTICE OF HEARING

 

A PRELIMINARY HEARING in this case will be held on DECEMBER 16, 2019
at 1:30 p.m. in Courtroom 8B, Sam M. Gibbons United States Courthouse, 801 N.
Florida Ave., Tampa, FL, 33602, before the Honorable Catherine Peek McEwen, United
States Bankruptcy Judge, to consider this matter and transact such other business that may
come before the Court.

1. The hearing may be continued upon announcement made in open Court without
further notice.

2. Appropriate Attire. You are reminded that Local Rule 5072—1(b)(16) requires that
all persons appearing in Court should dress in business attire consistent with their
financial abilities. Shorts, sandals, shirts without collars, including tee shirts and
tank tops, are not acceptable.

3. Avoid delays at Courthouse security checkpoints. You are reminded that Local
Rule 5073-1 restricts the entry of cellular telephones and, except in Orlando,
computers into the Courthouse absent a specific order of authorization issued
beforehand by the presiding judge. Due to heightened security procedures, persons
must present photo identification to enter the Courthouse.

 

 

 

COMES NOW, Carolyn R. Chaney, Chapter 7 Trustee (the ““Trustee”) for the above-
referenced debtor (the “Debtor”), and hereby files this motion (“Motion”) for authority to sell
certain real property of the estate and pay liens and encumbrances of record from the proceeds

of sale. In support thereof, the Trustee respectfully states as follows:
Case 8:19-bk-01847-CPM Doc 27 Filed 11/26/19 Page 2 of 12

JURISDICTION
1, This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157
and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A),
(M), (N), and (0).
2. Venue is proper before this Court pursuant to 28 U.S.C. §§1408 and 1409.
3. The basis for the relief requested are 11 U.S.C. §§ 363(b), (f), and (m), Federal

Rules of Bankruptcy Procedure 2002 and 6004.

BACKGROUND
4. On March 5, 2019, the Debtor commenced this case by filing a voluntary petition
for relief under Chapter 7 of the United States Bankruptcy Code (the “Petition Date”).
5. Carolyn R. Chaney is the duly appointed and qualified Chapter 7 Trustee. The
Trustee held and concluded the 341 meeting of creditors on April 4, 2019.
6. The Debtor scheduled a 100% ownership interest in the real property located at
1004 E. Ida Street, Tampa, FL 33603 (the “Property”) and legally described as

follows:
THE SOUTH 90 FEET OF LOT 14, PIERCE SUBDIVISION, AS PER

PLAT THEREOF, RECORDED IN PLAT BOOK 9, PAGE 70, OF THE
PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA.
7. The Property is encumbered by a first mortgage lien scheduled at $169,829.00
in favor of U.S. Bank National Association, Successor Trustee to Bank of America, N.A. as

Successor to LaSalle Bank, N.A. as Trustee for Merrill Lynch First Franklin Mortgage Loan

Trust, and outstanding property taxes (the “Secured Creditors”).

8. The Trustee, after reviewing certain materials, including (without limitation) the

BK Score™, sales analysis report and opinion of value for the Property provided by BK
Case 8:19-bk-01847-CPM Doc27_ Filed 11/26/19 Page 3 of 12

Global Real Estate Services (“BKRES”) and Listing Agent, has determined it to be in the best
interest of the Debtors’ estate and all creditors to negotiate to obtain Secured Creditor’s

agreement and consent (“Consent”) to:

 

a. sell the Property to whichever third party Trustee determines to have made
the best qualified offer during a public sale approved by the Court;

b. buy the Property from the Debtor’s estate if (and only if) no such offer is
made;

c. release the Mortgage(s) and otherwise waive all claims against the estate
with respect to the Property (including any deficiency claims resulting from
the proposed sale); and

d. agree to a 11 U.S.C. § 506 surcharge to pay all of the expenses associated
with the proposed sale, including the payment of a 6% real estate brokerage
commission to BKRES and Listing Agent and reimbursement of their out-
of-pocket expenses, and provide a carve out for the benefit of allowed
unsecured creditors of the Debtor’s estate.

9. The Secured Creditor has represented and warranted that it possesses a valid,
perfected, enforceable and unavoidable first and second mortgage liens on the Property by
virtue of a promissory note and mortgage recorded in the Official Records, consisting of

principal and interest (the “Secured Creditor Indebtedness”).

RELIEF REQUESTED

10. The Trustee requests the entry of an order pursuant to Section 363 of the
Bankruptcy Code approving the sale of the Property, using the services of BKRES and Listing

Agent, free and clear of all liens, claims, encumbrances, and interests. As a material
Case 8:19-bk-01847-CPM Doc27_ Filed 11/26/19 Page 4 of 12

inducement to the Trustee’s decision to pursue the proposed sale, the Secured Creditor
consents to the Property’s sale and the creation of a carve-out fund (the “Carve-Out Fund”)
that will provide for the costs of this sale to be paid and provide a recovery for the unsecured
creditors.

11. The Trustee has received an offer to purchase the Property for $150,000.00 from
VIS Group LLC. Any and all lienholders are hereby on notice that if they believe they are
receiving less than reasonable value for the release of their liens, an objection to this Motion
must be filed with the Court.

12. The Trustee has attached a Settlement Statement that outlines the proposed

distribution of the sales proceeds at closing, as Exhibit “A”.

AUTHORITY TO SELL

13. Pursuant to §363(b)(1) of the Bankruptcy Code, a trustee, after notice and a
hearing, may use, sell or lease property of the estate other than in the ordinary course of
business. Additionally, pursuant to §363(f) of the Bankruptcy Code, the trustee may sell
property free and clear of any interest in such property of an entity other than the estate if (1)
permitted under applicable non-bankruptcy law, (ii) the party asserting such interest consents,
(iii) the interest is a lien and the purchase price of the property is greater than the aggregate
amount of all liens on the property, (iv) the interest is subject of a bona fide dispute, or (v) the
party asserting the interest could be compelled, in a legal or equitable proceeding, to accept a
money satisfaction for such interest.

14. The Trustee, through the services of BKRES and Listing Agent, have listed the

property and accepted an offer that has been approved by the Secured Creditor and will result
Case 8:19-bk-01847-CPM Doc27 Filed 11/26/19 Page 5 of 12

in a carve-out for the Bankruptcy Estate of $7,500.00. All lien holders have consented to a
sale of the property and the Trustee should be authorized to sell the Property and pay liens and
encumbrances from the sales proceeds.

15. No allegation contained in this Motion or attachments thereto is intended by the
Trustee as an attempt to seek approval of professional fees, trustee fees or costs. Amounts
denoted for fees for benefit of creditors in the instant motion or attachments thereto are for
reference only. Monies collected by the Trustee shall be deposited in an estate account and
will be distributed pursuant to applicable bankruptcy law. Moreover, professional
compensation and Trustee compensation shall be sought by separate application to the Court.

16. Accordingly, under Section 363(f)(2) of the Bankruptcy Code, the Trustee seeks
authority to sell the Property free and clear of all liens, claims, encumbrances, and interests but
otherwise “As-Is, Where-Is” and without representations or warranties of any type given by the
Trustee or her professionals. Notwithstanding that the Trustee does seeks authority to execute
all documents and instruments she deems reasonable, necessary and/or desirable to close the
sale, the only documents that the Trustee shall be required to deliver to close shall be (a)
Trustee’s Deed, and (b) Order Granting Motion to Sell Real Property.

17. The Secured Creditor agrees to pay at closing (1) all outstanding real estate
taxes, including any prorated amounts due for the current tax year; (2) if applicable, the lesser
of any HOA fees accrued post-petition or the equivalent to twelve months’ assessments and (3)
all closing costs excluding professional fees but including State Documentary Stamps for the
entire closing price pursuant to Florida Statute Sections 201.01 and 201.02; (4) the carve out to
the Trustee. Any payments by the Secured Creditor as stated herein shall be subject to any and

all limitations on the Secured Creditor’s liability for any fees and costs under applicable law.
Case 8:19-bk-01847-CPM Doc 27 Filed 11/26/19 Page 6 of 12

18. This sale will be undertaken by the buyer in good faith. Section 363(m) of the
Bankruptcy Code protects a good faith purchaser’s interest in property purchased from a debtor
notwithstanding that the sale conducted under section 363(b) was later reversed or modified on
appeal.

19. The Trustee asserts that the sale of the Property has utilized a competitive and
transparent marketplace that facilitated an arm’s-length sale without fraud or collusion.
Accordingly, the Trustee respectfully requests that the Court find that the purchaser will be

entitled to the protections of Section 363(m) of the Bankruptcy Code.

CONCLUSION
The Trustee, in the exercise of her business judgment, believes, and therefore avers,
that the proposed sale is in the best interest of the creditors of the bankruptcy estate insofar as
there is otherwise no equity in the Property, and a sale under this motion serves the best
interest of all interested parties, including the Secured Creditors. The Buyer has agreed,
subject to Court approval, to pay to the Trustee the sum of $150,000.00 in exchange for the
Property free and clear of all liens, encumbrances, or interests.
WHEREFORE, the Trustee moves for the entry of an Order:
A. Authorizing the sale of the Property to the purchaser free and clear of all liens,
encumbrances, or interests of any party; and
B. Authorizing the Trustee to take any all actions and to execute any and all
documents necessary and appropriate to effectuate and consummate the terms of
said sale of the Property free and clear of all liens, encumbrances, or interests,
including without limitation, executing a deed conveying the interests of the

Debtor or any other party claiming an interest in the Property to the Purchaser;
Case 8:19-bk-01847-CPM Doc27_ Filed 11/26/19 Page 7 of 12

C. Authorizing the Trustee and any escrow agent upon the Trustee’s written
instruction, to make such disbursements on or after the closing of the sale as are
required by the purchase agreement or Order of this Court, including, but not
limited to: (a) all delinquent real property taxes and outstanding post-petition real
property taxes pro-rated as of the closing with respect to the real property included
among the purchased assets (b) any outstanding Home Owner’s Association fee or
assessment arrearages; and (c) other anticipated closing costs.

D. Determining that all affected interests have been adjudged and declared to be
unconditionally released as to the Property;

E. Determining that the Buyer has not assumed any liabilities of the Debtors;

F. Determining that the Buyer is approved as a buyer in good faith in accordance
with Section 363(m) of the Bankruptcy Code, and that the Buyer is entitled to all
protections of Section 363(m) of the Bankruptcy Code,

G. Waive the 14-day stay pursuant to Rule 6004(h), and

H. Granting the Trustee such other and further relief as is just and proper.

DATED: November 26, 2019. Respectfully submitted,

/s/ Carolyn R. Chaney, Trustee
Post Office Box 530248

St. Petersburg, FL 33747-0248
Telephone: 727-864-985 |

Email: carolyn.chaney@earthlink.net
Case 8:19-bk-01847-CPM Doc27_ Filed 11/26/19 Page 8 of 12

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing Motion has been served by U.S.
Mail or electronic delivery on November 26, 2019, to:

Office of United States Trustee, USTP.Region2] ECF@USDOJ.GOV
Debtor: Jason Jeffrey Rockenbach, 10126 Somersby Drive, Riverview, FL 33578

Attorney for Debtor: Robert M. Geller, Esquire, 807 W. Azeele Street, Tampa, FL 33606;
Email: rmgbk@verizon.net

Harley Davidson Financial, Attn: Bankruptcy, PO Box 22048, Carson City, NV 89721
Mr. Cooper, Attn: Bankruptcy, 8950 Cypress Waters Blvd., Coppell, TX 75019

Lindsay Savastano, Esquire, Counsel for Secured Creditor, 2424 North Federal Highway,
Suite 360, Boca Raton, FL 33431; Email: Lsavastano@LOGS.com

Attached Creditor Matrix.

/s/ Carolyn R. Chaney, Trustee
Case 8:19-bk-01847-CPM Doc 27 Filed 11/26/19

Label Matrix for local noticing
113A-8

Case 8:19-bk-01847-CPM

Middle District of Florida
Tampa

Tue Nov 26 18:12:25 EST 2019
USAA Federal Savings Bank

c/o Weinstein & Riley, P.S.
2001 Western Avenue, Suite 400
Seattle, WA 98121-3132

Amex
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998-1540

Citibank/The Home Depot

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Harley Davidson Financial
Attn: Bankruptcy

Po Box 22048

Carson City, NV 89721-2048

LYNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Synchrony Bank

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Robert M Geller +

Law Offices of Robert M. Geller, P.A.
807 W Azeele Street

Tampa, FL 33606-2209

Anthony D Colunga +
Weinstein & Riley PS
2001 Western Avnue
Suite 400

Seattle, WA 98121-3132

Patrick Butler

BK Glebal Real Estate Services
1095 Broken Sound Pkwy Ni
Suite 200

Boca Raton, FL 33487-3503

Darla Wright

Future Home Realty
13029 4 Linebaugh Ave.
Tampa, FL 33626-4478

Chase
P.O. BOX 9001022
LOUISVILLE, KY 40290-1022

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Mr. Cooper

Attn: Bankruptcy

$950 Cypress Waters Blvd
Coppell, TX 75019-4620

USAA Federal Savings Bank
Attn: Bankruptcy

10750 Mcdermott Freeway
San Antonio, TX 78288-1600

United States Trustee - TPA7/13 +
Timberlake Annex, Suite 1200

501 E Polk Street

Tampa, FL 33602-3949

Page 9 of 12

Jason Jeffrey Rockenbach
10126 Somersby Dr
Riverview, FL 33578-8329

American Express National Bank
c/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0701

Chase Card Services
Correspondence Dept

Po Box 15298

Wilmington, DE 19850-5298

Discover Financial
Po Box 3025
New Albany, OH 43054-3025

JPMorgan Chase Bank, N.A.

s/b/m/t Chase Bank USA, N.A.

JPMC

c/o National Bankruptcy Services, LLC
P.O. Box 3013

Addison, Texas 75001-9013

Scott Modlin, Esquire

Modlin Slinsky

1551 Sawgrass Corporate Pkwy
Suite 110

Fort Lauderdale, FL 33323-2832

Carolyn R. Chaney +
PO Box 530248
St. Petersburg, FL 33747-0248

Steven G Powrozek +

Shapiro, Fishman & Gache
4630 Woodland Corporate Blvd
Suite 100

Tampa, FL 33614-2429

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).
Case 8:19-bk-01847-CPM Doc 27 Filed 11/26/19 Page 10 of 12

IRS- Special Procedures
SRSE: Insolvency Terr 5
400 W. Bay St Ste 35045
Stop 5730-CRP 4
Jacksonville, FL 32202-4437

The following recipients may be/have been bypassed for notice due to an undeliverable (u}) or duplicate (d} address.

(ujU.S. Bank, National Association, Successor (u)Sedona Lace, LLC End of Label Matrix
Mailable recipients 24
Bypassed recipients 2
Total 26
Case 8:19-bk-01847-CPM Doc27_ Filed 11/26/19 Page 11 of 12

 

American Land Title Association ALTA Settlement Statement - Cash
Adopted 05-01-2015

 

 

Bright Line Title, LLC
ALTA Universal ID: 1101418
5404 Cypress Center Drive
Suite 150
Tampa, FL 33609

 

 

 

File No./Escrow No. : BFL19-68471

Print Date & Time: November 5, 2019 6:07 pm
Officer/Escrow Officer :

Settlement Location :

Property Address: 1004 E Ida Street
Tampa, FL 33603
Buyer: VIS Group LLC

10274 Orchard Hill Lane
Twinsburg, OH 44087

Seller: Carolyn Chaney, BK Trustee for the estate of Jason Rockenbach
P.O. Box 530248
Saint Petersburg, FL 33747

Settlement Date: December 06, 2019
Disbursement Date: December 06, 2019

 

 

 

Seller Description Buyer

 

 

 

 

 

 

 

Debit Credit Debit Credit
Financial
150,000.00} Sale Price of Property 150,000.00
Deposit 1,450.00
Prorations/Adjustments
1,400.91 County Taxes 1,400.91

01/01/19 - 12/06/19

 

 

Title Charges and Escrow/Settlement Charges

 

 

 

1,400.00 Settlement/Closing Fee to Bright Line Title, LLC 850.00
250.00 Title Search & Exam to Bright Line Title, LLC
800.00 Owner's Title Insurance to Bright Line Title, LLC

Coverage: 145,000.00
Premium: 800.00

 

 

Commissions

6,000.00 Listing Agent Commission - Darla Wright to Future
Home Realty Inc.

 

 

 

 

 

 

 

 

File # BFL19-68471 / 82

Copyright 2015 American Land Title Association ; >
Page 1 of 3 Printed on 11/05/19 at 6:07:59PM by mverducci

All rights reserved
Case 8:19-bk-01847-CPM Doc 27 Filed 11/26/19

Page 12 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seller Description Buyer
Debit Credit Debit Credit
Commissions (continued)
3,000.00 Selling Agent Commission - Rodger Kooser to
Realty Center Internation!
Government Recording and Transfer Charges
Recording Fees to Clerk of Circuit Court 40.00
Record Motion to Sell Order to Clerk of Circuit 90.50
Court
1,050.00 State Deed Transfer Tax to Clerk of Circuit Court
Payoffis)
128,382.11 Payoff of First Mortgage Loan to First Franklin
Financial Corp., an Op. Sub. of MLB
Loan Payoff 0.00
Total Payoff 128,382.11
Miscellaneous
7,500.00 Bankruptcy Estate Fee to Carolyn Chaney, BK
Trustee for the estate of Jason
Closing Fee to Ocean Title, LLC 395.00
120.00 Lien Search Fee to Title Support, LLC 420.00
96.98 Utilities Due to City of Tampa Utilties
Seller Buyer
Debit Credit Debit Credit
150,000.00 150,000.00 Subtotals 151,495.50 2,850.91
Due from Buyer 148,644.59
150,000.00 150,000.00 Totals 151,495.50 151,495.50
an veo band Tite Association Page 2 of 3 Printed on 11/05/19 at 6:07-50PM by moerduet
